DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 12/1/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1, 5, 11, and 12 have been amended. Claims 14-22 have been cancelled. Claims 23-32 have been added.
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Kikuchi et al. (JP 2002-078314) and Ueda et al. (JP 2013-105815) are still relied on as prior art teaching the amended claims.
Re claims 1, 11-12, and 31-32, Applicant argues that Kikuchi does not teach "detecting a change in pressure of a refrigerant in liquid state and regulating a condensation quantity of the refrigerant so as to reduce the detected change in the pressure.” Furthermore Applicant argues that Ueda does not teach “detecting a change in the pressure of the first heat medium (refrigerant) in gas state and regulating the condensation quantity of the first heat medium so as to reduce the detected change in the pressure.” Finally, Applicant argues Yazawa does not teach “detecting a change in pressure of a refrigerant in liquid state and regulating a condensation quantity of the refrigerant so as to reduce the detected change in the pressure.”
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kikuchi teaches a detector (222) for detecting a change in pressure of the first refrigerant (Fluorinert) in the housing (1, 2), wherein the condenser (240) includes a regulator (250) for regulating a condensation quantity of the first refrigerant (Fluorinert) on the basis of a result of detection made by the detector (227; [0026-0030]).
Ueda further teaches wherein a first refrigerant (such as HCFC; [0035]) cools the coil (38) by evaporating from liquid state ([0033]), the condenser (73) condensing the first refrigerant (HCFC) in gas state (since condensers inherently converts the cooling medium from a gaseous state [0036-0041]).
Furthermore the limitation “so as to reduce the change in the pressure of the first refrigerant” is an intended use limitation (see NOTE).
Therefore in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the first refrigerant cooling the coil by evaporating from liquid state; the condenser condensing the first refrigerant in gas state, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
NOTE: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Please see the rejection of the claims below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 28 is objected to because of the following informalities: “The drive unit of according to Claim 12” should read –The method according to Claim 12--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 11-13, 23, 25-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2002-078314; English Machine Translation Attached) in view of Ueda et al. (JP 2013-105815; IDS; English Machine Translation Attached).
In claim 1, Kikuchi teaches drive unit (Fig. 1-2 and 5) comprising: an electromagnetic actuator (100) including a magnet (122) and a coil (112) and configured to drive an object (wafer stage; [0022]) by allowing current to flow through the coil (112); a housing (111) for containing a first refrigerant (Fluorinert; [0034]) and the coil (112) immersed (since the refrigerant flows around the coils in the housing; [0030]) in the first refrigerant (Fluorinert) in liquid state (as Fluorinert is a liquid coolant; [0034]), the first refrigerant (Fluorinert) existing in liquid state cooling the coil (112); a condenser (240) for condensing the first refrigerant (Fluorinert) in gas state; and a detector (222) for detecting a change in state of the first refrigerant (Fluorinert) in the housing (1, 2), wherein the condenser (240) includes a regulator (250) for regulating a condensation quantity of the first refrigerant (Fluorinert) on the basis of a result of detection made by the detector (227; [0026-0030]), so as to reduce the change in pressure of the first refrigerant (Fluorinert; see NOTE).
NOTE: The limitation “so as to reduce the change in the pressure of the first refrigerant” is an intended use limitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Kikuchi does not explicitly teach the first refrigerant existing in liquid state and gas state and cooling the coil by evaporating from liquid state; the condenser condensing the first refrigerant in gas state; said detector detecting a change in state of the first refrigerant existing in liquid state and gas state in the housing.

Therefore in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the first refrigerant in a liquid state and a gas state cooling the coil by evaporating from liquid state; the condenser condensing the first refrigerant in gas state; said detector detecting a change in state of the first refrigerant existing in gas state in the housing, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
In claim 2, Kikuchi as modified teaches the drive unit of claim 1; furthermore Kikuchi does not teach wherein the regulator regulates the condensation quantity by regulating heat of the first refrigerant in gas state in at least one of an interior of the housing and a space communicating with the interior of the housing.
However, Ueda further teaches wherein a regulator (20) regulates the condensation quantity by regulating heat (via temperature, flow rate, pressure, or liquid-gas ratio; [0041]) of the first refrigerant (HCFC) in gas state in at least one of an interior of the housing (35) and a space (hollowed interior of 74) communicating with the interior of the housing (35).
Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the regulator regulating the condensation quantity by regulating heat of the first refrigerant in gas state in at least one of an interior of the housing and a space communicating with the interior of the housing, in 
In claim 3, Kikuchi as modified teaches the drive unit of claim 2; furthermore Kikuchi does not teach wherein the condenser condenses the first refrigerant existing in gas state in the space.
However, Ueda further teaches wherein the condenser (73) condenses the first refrigerant (HCFC) existing in gas state ([0036-0041]) in the space (2).
Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the condenser condensing the first refrigerant existing in gas state in the space, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
In claim 4, Kikuchi as modified teaches the drive unit of claim 1; furthermore Kikuchi teaches wherein the drive unit (Fig. 1-2 and 5) has a space (222) communicating with an interior of the housing (111).
Kikuchi does not teach wherein said space changing in volume as a state of the first refrigerant changes; and the detector detects changes in the volume of the first refrigerant by detecting changes in the volume of the space.
However, Ueda further teaches a space (2) changing in volume (via pressure; [0041-0043]) as a state of the first refrigerant (HCFC) changes; and the detector (temperature sensor) detects changes in the volume of the first refrigerant (HCFC) by detecting changes in the volume (via pressure of the liquid-gas) of the space (2).

In claim 5, Kikuchi as modified teaches the drive unit of claim 4; furthermore Kikuchi does not teach wherein the space is back-pressured to a predetermined pressure.
However, Ueda further teaches wherein the space (2) is back-pressured to predetermined pressure (from 2.4 MPa to 1.3 MPa; [0037-0041]).
Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the space back-pressured to a predetermined pressure, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
In claim 11, Kikuchi teaches lithography apparatus (700) comprising: a positioning device (750) configured to determine a position of a substrate (Wafer; [0002-0003, 0068]); a drive unit (Fig. 1-2 and 5) comprising: an electromagnetic actuator (100) including a magnet (122) and a coil (112) and configured to drive an object (wafer stage; [0022]) by allowing current to flow through the coil (112); a housing (111) for containing a first refrigerant (Fluorinert; [0034]) and the coil (112) immersed (since the refrigerant flows around the coils in the housing; [0030]) in the first refrigerant (Fluorinert) in liquid state (as Fluorinert is a liquid coolant; [0034]), the first refrigerant (Fluorinert) existing in liquid state cooling the coil (112); a condenser (240) for condensing the first refrigerant (Fluorinert) in gas state; and 
NOTE: The limitation “so as to reduce the change in the pressure of the first refrigerant” is an intended use limitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Kikuchi does not explicitly teach the first refrigerant existing in gas state and cooling the coil by evaporating from liquid state; the condenser condensing the first refrigerant in gas state; said detector detecting a change in pressure of the first refrigerant existing in gas state in the housing.
However, Ueda teaches a drive unit (Fig. 3-4) wherein a first refrigerant existing in liquid and gas state (such as HCFC; [0035-0041]) and cooling the coil (38) by evaporating from liquid state ([0033]); the condenser (73) condensing the first refrigerant (HCFC) in gas state ([0036-0041]); and a detector (temperature sensor; [0041]) detecting a change in pressure of the first refrigerant (HCFC) existing in gas state (via pressure and liquid-gas ratio [0037-0041]) in a housing (35).
Therefore in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the lithography of Kikuchi to have the first refrigerant existing in gas state and cooling the coil by evaporating from liquid state; the condenser condensing the first refrigerant in gas state; said detector detecting a change in pressure of the first refrigerant existing in gas state in the housing, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).

Kikuchi does not teach the refrigerant existing in liquid state and gas state and cooling the coil by evaporating from liquid state, the coil cooling method comprising: a detecting step of detecting a change in pressure of the refrigerant existing in gas state in a housing for containing the refrigerant; and a condensing step of condensing the refrigerant in gas state, wherein the condensing step includes a regulating step of regulating a condensation quantity of the first refrigerant on the basis of a result of detection made in the detecting step, so as to reduce the change in the pressure of the refrigerant.
However, Ueda teaches a refrigerant (HCFC; [0035]) existing in liquid state and gas state ([0033-0041]) and cooling the coil (38) by evaporating from liquid state (via 71; [0035-0041]) of the refrigerant (HCFC) in liquid state, the coil cooling method comprising: a detecting step of detecting (via temperature sensor; [0041]) a change in pressure of the refrigerant (HCFC) existing in gas state ([0037-0041]) in a housing (35) for containing the refrigerant (HCFC); and a condensing step of condensing (via 73) the refrigerant in gas state ([0036-0041]), wherein the condensing step includes a regulating step of regulating (via 20) a condensation quantity of the first refrigerant (HCFC) on the basis of a result of detection made (via temperature, flow rate, pressure, or liquid-gas ratio; [0041]) in the detecting step, so as to reduce the change in the pressure of the refrigerant (see NOTE).
NOTE: The limitation “so as to reduce the change in the pressure of the first refrigerant” is an intended use limitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Kikuchi to have the 
In claim 13, Kikuchi as modified teaches the lithography apparatus of claim 11; furthermore Kikuchi teaches an article manufacturing method (see NOTE) comprising: a forming step of forming a pattern (circuit pattern; [0021]) on a substrate (W) using the lithography apparatus (700) according to Claim 11; and a processing step of processing the substrate (W) having the pattern (circuit pattern) formed thereon in the forming step, wherein an article (liquid crystal display; [0002]) is manufactured from the substrate (W) processed in the processing step.
In claim 23, Kikuchi as modified teaches the unit of claim 1; furthermore Kikuchi does not teach wherein the regulator regulates the condensation quantity of the first refrigerant so as to reduce the change in the pressure of the first refrigerant with respect to a predetermined pressure.
However, Ueda further teaches wherein the regulator (20) regulates the condensation quantity (via 73) of the first refrigerant (HCFC), so as to reduce the change in the pressure of the first refrigerant (HCFC) with respect to a predetermined pressure ([0036-0041]; see NOTE).
NOTE: The limitation “so as to reduce the change in the pressure of the first refrigerant with respect to a predetermined pressure” is an intended use limitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the drive unit of Kikuchi as modified to the regulator regulating the condensation quantity of the first refrigerant so as to reduce the change in the pressure of the first refrigerant with respect to a predetermined pressure, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
In claim 25, Kikuchi as modified teaches the unit of claim 1; furthermore Kikuchi does not teach wherein the detector is disposed at an inner bottom of the housing and detects the change in the pressure of the first refrigerant existing in gas state by detecting pressure received from the first refrigerant existing in liquid state.
However, Ueda further teaches placing the detector (via 71b; [0041]) at an inner bottom of the housing (12; Fig. 3) and detecting the change in the pressure of the first refrigerant (HCFC) existing in gas state by detecting pressure (via pressure of the liquid-gas) received from the first refrigerant (HCFC) existing in liquid state ([0041-0043]).
Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the detector disposed at an inner bottom of the housing and detects the change in the pressure of the first refrigerant existing in gas state by detecting pressure received from the first refrigerant existing in liquid state, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).

However, Ueda further teaches wherein, in the regulating step, the condensation quantity (via 73) of the refrigerant (HCFC) is regulated (via 20) so as to reduce the change in the pressure of the first refrigerant (HCFC) with respect to a predetermined pressure ([0036-0041]; see NOTE).
NOTE: The limitation “so as to reduce the change in the pressure of the first refrigerant with respect to a predetermined pressure” is an intended use limitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Kikuchi as modified to have, in the regulating step, the condensation quantity of the refrigerant regulated so as to reduce the change in the pressure of the refrigerant with respect to a predetermined pressure, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
In claim 28, Kikuchi as modified teaches the method of claim 12; furthermore Kikuchi teaches wherein in the detecting step, the method detects pressure received from the refrigerant (Fluorinert) existing in liquid state ([0027-0028]).
Kikuchi does not explicitly teach the change in the pressure of the refrigerant existing in gas is detected by the above step.

Therefore further in view of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Kikuchi as modified to have, in the detecting step, the change in the pressure of the refrigerant existing in gas state being detected by detecting pressure received from the refrigerant existing in liquid state, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
In claim 29, Kikuchi as modified teaches the drive unit of claim 1; furthermore Kikuchi teaches wherein the housing (1, 2) includes a fin (151 which is connected to the coils 112) disposed at an upper part of an inside of the housing (1, 2) and configured to come into contact with the first refrigerant (Fluorinert), and wherein the regulator (250) regulates the condensation quantity of the first refrigerant (Flurorinert) by moving heat via the fin (150).
As Ueda already teaches cooling the coil (38) by evaporating from liquid state ([0033]), and the condenser (73) condensing the first refrigerant (HCFC) in gas state ([0036-0041]), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the fin in contact with the first refrigerant in gas state, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
In claim 30, Kikuchi as modified teaches the method of claim 12; furthermore Kikuchi teaches wherein the housing (1, 2) includes a fin (151 which is connected to the coils 112) disposed at an upper 
As Ueda already teaches cooling the coil (38) by evaporating from liquid state ([0033]), and the condenser (73) condensing the first refrigerant (HCFC) in gas state ([0036-0041]), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have the fin in contact with the first refrigerant in gas state, in order to provide an efficient cooling cycle to help prevent fluctuation of the atmosphere around the wafer stage, due to the heat from coils, from causing measurement issues and resulting in an inaccurate positioning of the wafer stage (Ueda; [0004]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2002-078314; English Machine Translation Attached) in view of Ueda et al. (US 2013-105815; IDS; English Machine Translation Attached), further in view of Yazawa et al. (US 7973434).
In claim 7, Kikuchi teaches the drive unit of claim 1, with the exception of wherein the regulator is a Peltier element configured to transfer heat in an interior of the housing to a space not communicating with the interior of the housing.
However, Yazawa teaches a Peltier element (18; Col. 5, ln. 39-49) configured to transfer heat in an interior of a housing (10) to a space (space outside of system near 18, as evidenced by Q’) not communicating with the interior of the housing (10).
Therefore in view of Yazawa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the drive unit of Kikuchi to have a Peltier element as a regulator configured to transfer heat in an interior of the housing to a space not communicating with the interior of the housing, in order to absorb a heat quantity from the first refrigerant while in circulation, thereby cooling the space (Yazawa; Col. 5. Ln. 39-49).
Allowable Subject Matter
Claims 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 31: “A drive unit comprising: an electromagnetic actuator including a magnet and a coil and configured to drive an object by allowing current to flow through the coil; a housing for containing a first refrigerant and the coil immersed in the first refrigerant in liquid state, the first refrigerant cooling the coil by evaporating from liquid state; a condenser for condensing the first refrigerant in gas state; and a detector for detecting a change in state of the first refrigerant existing in liquid state and gas state in the housing, wherein the condenser includes a regulator for regulating a condensation quantity of the first refrigerant on the basis of a result of detection made by the detector, wherein the space is back-pressured to predetermined pressure, and wherein the predetermined pressure is equal to an internal pressure of the housing during a period in which the coil generates no heat.”
Claim 32: “A drive unit comprising: an electromagnetic actuator including a magnet and a coil and configured to drive an object by allowing current to flow through the coil; a housing for containing a first refrigerant and the coil immersed in the first refrigerant in liquid state, the first refrigerant cooling the coil by evaporating from liquid state; a condenser for condensing the first refrigerant in gas state; and a detector for detecting a change in state of the first refrigerant existing in liquid state and gas state in the housing, wherein the condenser includes a regulator for regulating a condensation quantity of the first refrigerant on the basis of a result of detection made by the detector, wherein the condenser condenses the first refrigerant in gas state using a second refrigerant flowing through a system independent of the first refrigerant; and the regulator is at least one of a flow rate controller for controlling a flow rate of the second refrigerant and a temperature controller for controlling a temperature of the second refrigerant.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 31-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6, 8-10, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 6: “wherein the predetermined pressure is equal to an internal pressure of the housing during a period in which the coil generates no heat.”
Claim 8: “wherein the condenser condenses the first refrigerant in gas state using a second refrigerant flowing through a system independent of the first refrigerant; and the regulator is at least one of flow rate controller for controlling a flow rate of the second refrigerant and temperature controller for controlling a temperature of the second refrigerant.”
Claim 24: “wherein the predetermined pressure is saturation pressure of the first refrigerant in a state where no current flows through the coil.”
Claim 27: “wherein the predetermined pressure is saturation pressure of the refrigerant in a state where no current flows through the coil.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onimaru et al. (US 2012/0262881) teaches a power supply having a refrigeration cycle including a compressor, a motor, a heat exchanger, and a controller.
Ishihara et al. (US 2007/0199339) teaches a  cooling apparatus for a motor, cooling paths connected through the motor having heat generating members, and a condenser for the cooling path.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832